[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff has moved (#153 and #154) for an "articulation" and a "reconsideration" of an order dated February 26, 1996, denying the plaintiff permission to increase its "statement of amount in demand" to exceed $15,000.00. The attorney trial referee recommended that judgment on a promissory note executed by the defendants enter in the amount of $12,722.56, plus a per diem of $2.43, commencing July 1, 1995 to the date of judgment, plus attorney's fees of $9,082.00, which would total more than $15,000.00, which was set forth in the complaint as the "amount in demand" when the action was initiated in March, 1993.
As pointed out by the attorney trial referee, the plaintiff did not move to amend said amount at the time of trial, nor for fourteen months after the trial in October, 1994, and ten months after the attorney trial referee's report of February, 1995. This CT Page 3065 unexplained delay causes the request to amend to be untimely, and hence the plaintiff is limited to recovery of $15,000.00, the amount demanded. Judgment may therefore enter in favor of the plaintiff for $15,000.00 against the defendants.
So Ordered
Dated at Stamford, Connecticut this 10th day of April, 1996.
WILLIAM BURKE LEWIS, JUDGE